Order of disposi*338tion, Family Court, New York County (Mary E. Bednar, J.), entered on or about September 18, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court properly denied defendant’s motion to suppress identification testimony. The identification procedure was conducted entirely by school officials, with a police officer merely present but not otherwise involved (see People v Ray, 65 NY2d 282 [1985]; Matter of Angel S., 302 AD2d 303 [2003]; Matter of Hector R., 265 AD2d 160 [1999]). In any event, the hearing evidence establishes that the victim recognized appellant, a fellow student, from numerous occasions when he saw him in school, so that the identification was confirmatory (see People v Rodriguez, 79 NY2d 445 [1992]).
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). Concur—Tom, J.P., Mazzarelli, Friedman, Williams and Sweeny, JJ.